IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

BACARI L. FROST,

             Appellant,

 v.                                                  Case No. 5D16-1243

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed August 26, 2016

3.800 Appeal from the Circuit Court
for Orange County,
Keith A. Carsten, Judge.

Bacari L. Frost, Daytona Beach, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lori N. Hagan, Assistant
Attorney General, Daytona Beach, for
Appellee.

PER CURIAM.

      We affirm the trial court’s order denying Appellant’s Florida Rule of Criminal

Procedure 3.800(a) motion to correct an illegal sentence.     Contrary to Appellant’s

assertions in his motion, he did not receive a “youthful offender” sentence when first

sentenced, as evidenced by the copy of the plea agreement and the judgment and

sentence attached to his motion.

      AFFIRMED.

SAWAYA, ORFINGER and LAMBERT, JJ., concur.